EXHIBIT 10.2

 

Blake Furlow

  

2110 N Westgate Dr

 

Boise, ID 83704

  

December 31, 2017

  

Creative Learning Corporation 

701 Market Street, Suite 113

St. Augustine, FL 32095 

 

Re:       Standby Letter of Credit

 

Dear Sir or Madam:

 

If requested by Creative Learning Corporation (the “Company”), in writing, I
agree to enter into a Letter of Credit within ten (10) Business Days of receipt
of such notice, subject to the satisfaction of the Funding Conditions (as
defined below). The Letter of Credit will be for $50,000, at market rates and
terms. My obligation to provide a Letter of Credit is subject to (a) the
execution and delivery of Definitive Documentation, which shall (i) include
terms and conditions reasonably satisfactory to me and (ii) contain customary
representations, warranties, covenants and indemnities (the “Definitive
Documentation”) and (b) the Company reimbursing me for all of my documented
out-of-pocket legal and other expenses incurred in connection with the
preparation, negotiation and documentation of the Definitive Documentation and
all transactions contemplated thereby, up to a maximum of $2,500 (with
additional fees and expenses, if any, subject to the prior approval of the
Company, which approval shall not be unreasonably withheld, delayed or
conditioned (collectively the “Funding Conditions”).

 

In connection with providing the Letter of Credit, the Company will issue a
warrant equal to two (2%) percent of the total commitment at an exercise price
of the last closing price of the Company’s common stock, at the date above
expiring five (5) years from the issuance of such warrant. The shares underlying
the warrant shall be registered in the Company’s next registration statement.

 

/s/ Blake Furlow

Blake Furlow

 

AGREED AND ACCEPTED

 

CREATIVE LEARNING CORPORATION 

 



/s/ Christian Miller   Christian Miller, COO  



 



 

 



720 Advisors, LLC

720 Fifth Avenue, 10th Floor




New York, NY 10019

December 29, 2017

Creative Learning Corporation
701 Market Street, Suite 113
St. Augustine, FL 32095

Re:Standby Letter of Credit



Dear Sir or Madam:

If requested by Creative Learning Corporation (the “Company”), in writing, I
agree to enter into a Letter of Credit within ten (10) Business Days of receipt
of such notice, subject to the satisfaction of the Funding Conditions (as
defined below). The Letter of Credit will be for $50,000, at market rates and
terms. My obligation to provide a Letter of Credit is subject to (a) the
execution and delivery of Definitive Documentation, which shall (i) include
terms and conditions reasonably satisfactory to me and (ii) contain customary
representations, warranties, covenants and indemnities (the “Definitive
Documentation”) and (b) the Company reimbursing me for all of my documented
out-of-pocket legal and other expenses incurred in connection with the
preparation, negotiation and documentation of the Definitive Documentation and
all transactions contemplated thereby, up to a maximum of $2,500 (with
additional fees and expenses, if any, subject to the prior approval of the
Company, which approval shall not be unreasonably withheld, delayed or
conditioned (collectively the “Funding Conditions”).

In connection with providing the Letter of Credit, the Company will issue a
warrant equal to two (2%) percent of the total commitment at an exercise price
of the last closing price of the Company’s common stock, at the date above
expiring five (5) years from the issuance of such warrant. The shares underlying
the warrant shall be registered in the Company’s next registration statement.

720 ADVISORS, LLC

Gary Herman, Member

AGREED AND ACCEPTED

CREATIVE LEARNING CORPORATION           /s/ Christian Miller     Christian
Miller, COO    



 